DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant presents amendments to claims 1 and 3.  All amendments have been fully considered.
Applicant’s amendments to independent claims 1 and 3 are sufficient to overcome the previous rejection under 35 U.S.C. 103.  As a result of the filing of the request for continued examination and the added subject matter, a new search was performed and a new combination of art has been applied as the basis for a new rejection under 35 U.S.C. 103.

Response to Arguments
Applicant presents arguments with respect to claim 1.  All arguments have been considered.
Regarding Applicant’s argument with respect to independent claim 1, Examiner agrees that the primary reference, Bernaudin, does not disclose all of the features and limitations of the amended claims.  As Applicant asserts, the added subject matter is not found in this reference.  Therefore, an additional reference was required to be combined with the primary reference in order to support a rejection under the statute. Following an additional search, a secondary reference is presented in combination with the previously cited references mapped below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Bernaudin (U.S. Pat. App. Pub. 2014/0337638 A1) in view of Sheldon (U.S. Pat. App. Pub. 2013/0066760 A1).
Regarding claim 1, Bernaudin discloses: a management method performed by an electronic device, comprising the following steps: determining whether a trigger condition is fulfilled (when the mobile device enters an inactive mode, a command is sent as an instruction to the operating system. Bernaudin para. 0030.); wherein the trigger condition is fulfilled when a power state of the electronic device changes (the trigger condition is a specific change to the mobile device entering an inactive mode. Bernaudin para. 0030.).
Bernaudin does not disclose: when the trigger condition is fulfilled, loading a set of key commands to trigger an execution of a predetermined event; wherein the execution of the predetermined event is triggered according to a hot key function of the electronic device that corresponds to the set of key commands; wherein the set of key commands is predetermined by a user according to the hot key function of the electronic device.
However, Sheldon does disclose: when the trigger condition is fulfilled, loading a set of key commands to trigger an execution of a predetermined event; wherein the execution of the predetermined event is triggered according to a hot key function of the electronic device that corresponds to the set of key commands (user selects when hotkey functions are to be executed (such as when the device has a particular display configuration). Sheldon para. 0057. Hotkey functions are able to be independently triggered, including being triggered in succession (one hotkey function is triggered, which then triggers a second hotkey function) without the need for an intermediate process between the triggers for the functions. Sheldon paras. 0018 and 0053.); wherein the set of key commands is predetermined by a user according to the hot key function of the electronic device (the hotkey assignment tool enables a user to predetermine hotkey assignments for each of a number of defined functions or macros. Sheldon para. 0050.  The predetermined functions execute events including buy and sell orders, condition controls, and various cancellation actions. Sheldon para. 0050.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the triggering of a predetermined event by a change in power state of Bernaudin with triggering hotkey functions to execute a predetermined event on an electronic device based upon the teachings of Sheldon. The motivation being to allow a user to manage the execution and combination of hotkey functions between different operation contexts. Sheldon paras. 0004-0005.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Bernaudin in view of Sheldon in view of Casey (U.S. Pat. App. Pub. 2008/0198422 A1).
Regarding claim 2, Bernaudin in view of Sheldon discloses the limitations of claim 1. Bernaudin in view of Sheldon does not disclose: wherein the predetermined event is logging out of an operation system, locking a monitor of the electronic device, turning down or turning off the monitor of the electronic device, or turning up a volume of the electronic device.
However, Casey does disclose: wherein the predetermined event is logging out of an operation system, locking a monitor of the electronic device, turning down or turning off the monitor of the electronic device, or turning up a volume of the electronic device (context events trigger various functions and operations of an electronic device including low battery state invoking a screen saver to dim the device screen. Casey paras. 0016-0017. See also: chart depicting discrete and threshold actions embedded in paragraph 0017.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the data processing and secure storage on an electronic device of Bernaudin with the triggering of turning down the screen in response to a change in power state of the device based upon the teachings of Casey. The motivation being to implement functionality of a device in a context-dependent manner, which avoids ambiguities regarding which function should be invoked to handle various events. Casey para. 0007.

Claims 3-5 rejected under 35 U.S.C. 103 as being unpatentable over Bernaudin in view of Horton (U.S. Pat. App. Pub. 2011/0314539 A1) in view of Sheldon.
Regarding claim 3, Bernaudin discloses: a management system of an electronic device, comprising: wherein the security procedure comprises the following steps: determining whether a trigger condition is fulfilled (when the mobile device enters an inactive mode, a command is sent as an instruction to the operating system. Bernaudin para. 0030.); and wherein the trigger condition is fulfilled when a power state of the electronic device changes (the trigger condition is a specific change to the mobile device entering an inactive mode. Bernaudin para. 0030.). 
Bernaudin does not disclose: a key device, determining whether to execute a device management program; and an electronic device, wirelessly connected to the key device; wherein when the key device does not execute the management program, the electronic device executes a security procedure; when the trigger condition is fulfilled, loading a set of key commands to trigger an execution of a predetermined event; wherein the execution of the predetermined event is triggered according to a hot key function of the electronic device that corresponds to the set of key commands; wherein the set of key commands is predetermined by a user according to the hot key function of the electronic device.
However, Horton does disclose: a key device, determining whether to execute a device management program (the proximity security token must be activated by the user by touching the proximity security token, pressing a button one the token, swiping a finger on an input of the token. Horton para. 0059. An activation step amounts to requiring the proximity security token to determine whether to act in a security management capacity by acting as an additional biometric security factor. Horton para. 0054. While not in use the proximity security token may be in low power mode or sleep mode. Horton para. 0055.); and an electronic device, wirelessly connected to the key device (the wireless communication device determined whether the proximity security token remain in proximity to the wireless communication device. Horton para. 0054. The wireless communication device, using an onboard security application, exchanges signals with a proximity security token to determine whether the proximity security token is in proximity of the wireless communication device. Horton para. 0035.); wherein when the key device does not execute the management program, the electronic device executes a security procedure (the system prompts the user for password authentication protocol is access is desired without detection of the proximity security token present. Horton para. 0043.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the data processing and secure storage on an electronic device of Bernaudin with a wireless key device to manage or control security procedures of an electronic device based upon the teachings of Horton. The motivation being to provide a proximity security token that communicates with the electronic device to trigger security measures. Horton para. 0007.
Bernaudin in view of Horton does not disclose: when the trigger condition is fulfilled, loading a set of key commands to trigger an execution of a predetermined event; wherein the execution of the predetermined event is triggered according to a hot key function of the electronic device that corresponds to the set of key commands; wherein the set of key commands is predetermined by a user according to the hot key function of the electronic device.
However, Sheldon does disclose: when the trigger condition is fulfilled, loading a set of key commands to trigger an execution of a predetermined event; wherein the execution of the predetermined event is triggered according to a hot key function of the electronic device that corresponds to the set of key commands (user selects when hotkey functions are to be executed (such as when the device has a particular display configuration). Sheldon para. 0057. Hotkey functions are able to be independently triggered, including being triggered in succession (one hotkey function is triggered, which then triggers a second hotkey function) without the need for an intermediate process between the triggers for the functions. Sheldon paras. 0018 and 0053.); wherein the set of key commands is predetermined by a user according to the hot key function of the electronic device (the hotkey assignment tool enables a user to predetermine hotkey assignments for each of a number of defined functions or macros. Sheldon para. 0050.  The predetermined functions execute events including buy and sell orders, condition controls, and various cancellation actions. Sheldon para. 0050.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the triggering of a predetermined event by a change in power state of Bernaudin with triggering hotkey functions to execute a predetermined event on an electronic device based upon the teachings of Sheldon. The motivation being to allow a user to manage the execution and combination of hotkey functions between different operation contexts. Sheldon paras. 0004-0005.
Regarding claim 4, Bernaudin in view of Horton in view of Sheldon discloses the limitations of claim 3, wherein when the key device executes the device management program, the key device generates and sends a first security signal (the proximity security token sends signals, which can include unique identifiers. Horton para. 0035.); the key device further generates and sends a second security signal within a waiting time period (the wireless communication device detects and measures a series of signals from the token. Horton para. 0048. Proximity of the proximity security token can be determined based upon whether the proximity security token signal sequence is received within a prescribed amount of time. Horton para. 0044.); wherein the electronic device determines whether the first security signal is received from the key device, and when the electronic device receives the first security signal, the electronic device starts to count the waiting time period; wherein the electronic device further determines whether the second security signal is received from the key device within the waiting time period (the wireless communication device determines whether the proximity security token has been absent from the proximity for more than a set period of time, such as thirty minutes, as measured by the internal timer. Horton para. 0048. Making such a determination requires setting a timer to start the waiting period from a first signal until a subsequent signal. The wireless communication device determines if the token is absent for the set period of time. Horton para. 0048.); wherein when the second security signal is not received within the waiting time period by the electronic device, the electronic device executes the security procedure (if the proximity security token is not within the proximity, then the security application locks the wireless communication device and or applications on the wireless commutation device and may, in addition, emit an audible alert. Horton para. 0037.).
Regarding claim 5, Bernaudin in view of Horton in view of Sheldon discloses the limitations of claim 3, wherein the predetermined event is logging out from an operation system, locking a monitor of the electronic device, turning down the luminance of the monitor of the electronic device, turning off the monitor of the electronic device, or turning up the volume of the electronic device (if the proximity security token is not within the proximity, then the security application locks the wireless communication device and/or applications on the wireless communication device and can additionally enable the speaker to emit an audible alert. Horton para. 0037.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang (U.S. Pat. App. Pub. 2002/0181192 A1), establishing particular keyboard buttons with multiple associated functions or hotkeys depending on the computer device state; and Tsao (U.S. Pat. App. Pub. 2013/0166955 A1), triggering functions related to key presses on a keyboard apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493